The charge against appellant was that "he did own and operate a motor truck upon a highway in the state, without having first paid for and taken out a license therefor, in the manner provided by law, contrary to law." The court has read the evidence en banc, and we are of the opinion that the allegations of the complaint were not proved, and that the general affirmative charge in his favor should have been given at appellant's request. For the error in its refusal, the judgment is reversed, and the cause remanded.
Reversed and remanded.